Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1,3 and 5-9 (now renumbered 1-7 for issue) are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “wherein the control unit causes the display unit to display the three-dimensional image from a viewpoint which is located rearward of the vehicle in a case where the vehicle is moving forward when the vehicle is parked at the target parking position by an automatic parking control, and causes the display unit to display the three-dimensional image from a viewpoint which is located in front of the vehicle in a case where the vehicle is moving backward when the vehicle is parked at the target parking position by the automatic parking control” as recited in the claims.
The new search and consideration revealed the art to TSUJINO et al, (US 20200092521 A1) which is concerned with the display control means of the parking assistance apparatus displays a bird's-eye image without displaying any surrounding images when the host vehicle is stopped during target parking position setting control, displays a bird's-eye image without displaying any surrounding images or displays a bird's-eye image and a front image when the host vehicle is moving forward during target parking position setting control, or displays both a bird's-eye image and a rear image when the host vehicle is moving rearward during target parking position setting control ([0006]).
However, no other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487